 

Case 2:19-cv- - - A Sind LAL arf
9-cv-11558-GCS-RSW EC aids Sele oh SMO 25/21 Page 1 of 2
— Sauaheca- Aides ito-

Trico arelumecd Salami
Chekati Ce.

Coshe oe UA Cu W998
Tudse Gencte CO. Tee
Mabtobeke: Geeueo G cibelea

 

 

ui.
Acian Teombles
~ — “A ecendaat

Wetun Cac Lined Ae Cacntment
al cocasel toy OV’ orokile \

Cutkhuant +e Ze Ust iN Coe eraiarcEh, omicherl malumed Golomi, Ta Sa SC,
hears es Lnatk Ww Grand ned Konkel RAQ@aimtmect a€ togeld Geo The Seve Cuctase

ee chiScedtecy. Sac AYne, Callous Ceatank’.
UR A need Cac acok AeMeStkian \rceulY Eyiats im Mow Cemeke¥ Lidisetions

aod the Orme iS Ost CCeutdind Got Ceosaucble eco nedetien® LW ate eT Quidensene
Cemncenivell¥. be TLAttous dlatakhl xe Caches Tin bauSe Uidke - cecatest oS atlewol Luneales
Giacia¢ 3 FR, Grncer.
VA Avnet ate Seencds ia Usiicls Le AeGenlent Lasal wor
GA” Oriweloted” date Wedd Wele \ntc Atereack aac lecote Witnesses ewod aches _ AC koiatecad
of Ceuceel LK attatciele. Bae “almSsn U. Weal, Io €. duce. al. U2 WO
Cama wel A%. Goddeo us Cocate GT, €. sauce, 210.978, Cw clay, Aged

BTS Weradhe lt leetn OfsSun t4eA due Xe dekamclants Cx€usal % Ceonuide. Céskecdion 2°
Ackinahitiad Ge Ctoonl bis C@eeues 2 net loans: Ae Carat aunt

Colas as tluke Clavel

Acks Rec fe Lemewtscdticn €or
L Gee, Alaa Weumeds Za €. Sute. 2cl. 28 Ma Creel mich

a Ceunml 1 “Us atcantee
A

WA The Sadice Cackocs “Sonan Semel! Gat \anclec “EE VCee Kem) CrccumBtanies

WWRLVATANN \ poate ween = Alneusd . Ve. Comelentty . God \eSel Woued wuswed . Sec Lovacle Vi
Kealaates 19a 6.34 foal. GeS-6 66. LOK Cie. WS), CT dkesa ve Gere G.é.2el (UTASS)

Lacd.cic, VAD)
SN Ale tlaias cous) ley Clatati& ate Cameky . éne nog te ACLeSS te .
Nous Laue ac Ve tcd wrcitet s be Diblevics BYSEcachiar Adkd. Psd acl GiPeiac » Bec ch

Makins Clelend viosniclns ace aK Sensibive + Actuate. cal  V\re- Lit atlanea\ Cadi a
Aistutel Ackenduat aril oliscedeG 16 eeioS Stanewalled by aeSearle et § Course)
Qastin- anth ec ack

an Qerce- Buele Coe Net lama ov a!
mG c\erlece. ladec Ra snnstk¥ a& Reciuck Wheat iS Skoded abeace Kus Ieee
74 wan YA carl mn —— L ACG ter), Sent Tacs chant ice was Css cesen
cl\acs Orhan. hy m4 fei > Qe, ase | ansk US.& al Cosa 4% a Mrtilfen Cleste ake ll
\<\ “Utte iA _/S

hu .
Meme “alent

anVichae nace

nadsat. awit. ATVAWAS
BALLS . AG mile. cal |

a& Seale!

 
  

‘

a eee tr Una \ ANESSA HINOJOSA
iOTARWPUBLIC, STATE OF MICHIGAN
COUNTY OF ST. CLAIR

Wer. Le Ae il. 2e2t ™y COMMISSION EXPIRES: OCTOBER 2
NTSEREDOR OF a py
Rowe / TE « \

 
*

Case 2:19-CV-11558-GCS-RSW ECF No. 121; PagelD.664 Filed 04/20/21 Page 2 of 2

 

yen eR A 7
“PMAST PVD FAPAESTV M1 7E,

Ih

 

“FVIZI THAD

 

420% O02 ete 33 aa

ob 000 $e evoay dW?

 

   

VVEIYPIW) 3V

ao woe" IN SL

 

 

~ PAVE PTs, cm we VOSS

GSyy + D+ bb Ls = .
Be oN yes eye |

BOB WIM. YIEA
Pp ww TC Sty
ee ype GS hOSLA

“\

4m
wags
yuya AL
